DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10678077 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites in lines 1-4 the limitations “wherein the backlight module comprises a light source and an optical plate, the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface, wherein the backlight module further comprises” this is indefinite in that it is unclear if the claims requires an additional “light source”, an additional “optical plate”, an additional “light-incident surface”, and an additional “light-emitting surface” or if these limitations refer to the “light source”, “optical plate”, “light-incident surface”, and “light-emitting surface” defined in claim 1. For the purpose of examination the limitations have been interpreted as “wherein the backlight module 
	
Claim 5 recites in lines 1-3 the limitations “wherein the backlight module comprises a light source, an optical plate and a reflector, the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface” this is indefinite in that it is unclear if the claims requires an additional “light source”, an additional “optical plate”, an additional “light-incident surface”, and an additional “light-emitting surface” or if these limitations refer to the “light source”, “optical plate”, “light-incident surface”, and “light-emitting surface” defined in claim 1. For the purpose of examination the limitations have been interpreted as “wherein the backlight module comprising the optical plate having the light-incident surface and the light-emitting surface and the light source disposed beside the light-incident surface further comprises a reflector, wherein”
Claim 6 is rejected due to its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani) in view of view of Uchida et al. (US Pub. 20150036215 and hereafter Uchida) and Nishida (US Pub. 20170116936).
As per claim 1, Takatani teaches (in figures 1-7b) a display device, having a viewing angle control direction (X direction see paragraphs 41 and 52), wherein the display device comprises: a backlight module (16); a display panel (13, 14, and 15), disposed on the backlight module, wherein the display panel comprises a panel module (14), a first polarizer (15), and a second polarizer (13); and an electrically controlled viewing angle switching device (11 and 12), disposed on the backlight module and disposed in a stacking manner with the display panel, wherein there is an air layer between the electrically controlled viewing angle switching device and the display panel (inside the adhesive frame 17 see paragraph 46 lines 11-13), the panel module is disposed between the first polarizer and the electrically controlled viewing angle switching device, the electrically controlled viewing angle switching device comprises a liquid crystal cell (12) and a second polarizer (11), the liquid crystal cell is disposed between the two second polarizers (11 and 13); wherein the liquid crystal cell comprises: two substrates (21 and 22), disposed between the two second polarizers; two electrode layers (26 and 27), disposed between the two substrates; two alignment layers (24 and 25), disposed between the two electrode layers; and a liquid crystal material layer (23), disposed between the two alignment layers, wherein the liquid crystal material layer comprises a plurality of liquid crystal molecules, and a direction of an optical axis of the plurality of liquid crystal molecules and the viewing angle control direction have an included angle θ1 of 70-110 degrees (90 degrees see figures 5a-5b and paragraph 53); wherein two alignment directions of the two alignment layers and the viewing angle control direction have an included angle of 90±20 degrees (alignment layer 24 has an alignment direction of 90 degrees see figures 5a-5b and paragraph 53) and an included angle of 270±20 degrees (alignment layer 25 has an alignment direction of 270 degrees see figures 5a-5b and paragraph 53), respectively, included angles between directions of transmission axis of 
Takatani does not specifically teach that both second polarizers are formed in the viewing angle switching device or that the backlight module comprises a light source and an optical plate, the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface, the light source comprises a linear light source assembly, the linear light source assembly comprises a plurality of light-emitting diodes arranged along a predetermined direction, and the predetermined direction is parallel to the viewing angle control direction.
However, Nishida teaches (in figure 4) for a vertical alignment liquid crystal display (100 see paragraph 102) setting the transmission axis of the polarizer (82) on a light incident side of the liquid crystal panel (110) to be perpendicular to the transmission axis of the analyzer (81) on the opposite side of the liquid crystal panel (see paragraph 104) so that the liquid crystal display can function as a light shutter and display images to a user (see paragraphs 105-106). 
Additionally, Uchida teaches (in figures 1-4) forming a backlight module (2) comprising a light source (6) and an optical plate (8), the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface, the light source comprises a linear light source assembly, the linear light source assembly comprises a 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the transmission axis of the first polarizer in Takatani to be perpendicular to the transmission axis of the second polarizers in Takatani in order to provide a liquid crystal display which can function as a light shutter and display images to a user as taught by Nishida (see paragraphs 105-106) and to replace the backlight in Takatani with the backlight taught by Uchida such that the plurality of light-emitting diodes are arranged and the prism elements extend along a predetermined direction parallel to the transmission axis of the first polarizer and the viewing angle control direction (X direction in Takatani) in order to improve the light utilization efficiency as taught by Uchida (see paragraph 39).
As such Takatani in view of Uchida and Nishida teaches the claimed invention except for the limitation of “both second polarizers are formed in the viewing angle switching device”
However, one of ordinarily skilled in the art would have recognized that switching the locations of the second polarizer (13) and the adhesive layer (17) would perform the same operation of polarizing incident light and securing the viewing angle switching device to the display panel.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to switch the locations of the second polarizer and the adhesive layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
As per claim 2, Takatani teaches (in figures 1-7b) that the transmission axis of the two second polarizers (11 and 13) are parallel (see figures 5a-5b and paragraph 53).
As per claim 4, Takatani in view of Uchida and Nishida teaches that the backlight module (2 from Uchida) comprising the optical plate (8 from Uchida) having the light-incident surface and the light-emitting surface and the light source (6 from Uchida) disposed beside the light-incident surface (see figure 1 in Uchida) further comprises a reverse prism sheet (5 from Uchida), the reverse prism sheet is disposed on the light-emitting surface, the reverse prism sheet has a plurality of prisms (13 and 14 from Uchida) arranged in parallel (see paragraph 43 in Uchida), the prisms face the light-emitting surface of the optical plate, and extending directions of the prisms are parallel to the viewing angle control direction (parallel to the transmission axis of the first polarizer 15 in Takatani which under the combination with Nishida extends in the X direction in Takatani see paragraphs 39 and 49 in Uchida, paragraph 104 in Nishida, and paragraphs 52-53 in Takatani).
As per claim 7, Takatani teaches (in figures 1-7b) that the transmission axis of the two second polarizers (11 and 13) are perpendicular (formed parallel to the Y direction see paragraph 53) to the viewing angle control direction (X direction see paragraphs 41 and 52).
Takatani’s first embodiment does not teach that the electrically controlled viewing angle switching device is disposed between the display panel and the backlight module.
However, Takatani teaches in a later embodiment (shown in figure 14) forming the electrically controlled viewing angle switching device (12) to be between the display panel (14) and the backlight module (16) so that reflective display can be performed without attenuating the incoming light (see paragraph 98). 

The motivation would have been to allow reflective display without attenuating the incoming light (see paragraph 98). 
As per claim 10, Takatani teaches (in figures 1-7b) a frame with adhesiveness (adhesive frame 17 see paragraph 46 lines 11-13) connecting the electrically controlled viewing angle switching device and the display panel to form the air layer.
As per claim 15, Takatani teaches (in figures 1-4 and 9a-10b) a display device, having a viewing angle control direction (X direction see paragraphs 41 and 73), wherein the display device comprises: a backlight module (16); a display panel (13, 14, and 15), disposed on the backlight module, wherein the display panel comprises a panel module (14), a first polarizer (15), and a second polarizer (13); and an electrically controlled viewing angle switching device (11 and 12), disposed on the backlight module and disposed in a stacking manner with the display panel, wherein there is an air layer between the electrically controlled viewing angle switching device and the display panel (inside the adhesive frame 17 see paragraph 46 lines 11-13), the panel module is disposed between the first polarizer and the electrically controlled viewing angle switching device, the electrically controlled viewing angle switching device comprises a liquid crystal cell (12) and a second polarizer (11), the liquid crystal cell is disposed between the two second polarizers (11 and 13); wherein the liquid crystal cell comprises: two substrates (21 and 22), disposed between the two second polarizers; two electrode layers (26 and 27), disposed between the two substrates; two alignment layers (24 and 25), disposed between the two electrode layers; and a liquid crystal material layer (23), disposed between the two 
Takatani does not specifically teach that both second polarizers are formed in the viewing angle switching device, that that the backlight module comprises a light source and an optical plate, the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface, the light source comprises a linear light source assembly, the linear light source assembly comprises a plurality of light-emitting diodes 
However, Nishida teaches (in figure 4) for a vertical alignment liquid crystal display (100 see paragraph 102) setting the absorption axis of the polarizer (82) on a light incident side of the liquid crystal panel (110) to be perpendicular to the absorption axis of the analyzer (81) on the opposite side of the liquid crystal panel (see paragraph 104) so that the liquid crystal display can function as a light shutter and display images to a user (see paragraphs 105-106). 
Additionally, Uchida teaches (in figures 1-4) forming a backlight module (2) comprising a light source (6) and an optical plate (8), the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface, the light source comprises a linear light source assembly, the linear light source assembly comprises a plurality of light-emitting diodes (see paragraph 33) arranged along a predetermined direction (y direction see figures and paragraphs 31-35), and a plurality of prism elements (13 and 14) extending in the predetermined direction and the predetermined direction is parallel to the transmission axis of the light incident side polarizer (15 see paragraphs 39 and 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the transmission axis of the first polarizer in Takatani to be perpendicular to the transmission axis of the second polarizers in Takatani such that the absorption axis of the first polarizer is  parallel to the two short sides in order to provide a liquid crystal display which can function as a light shutter and display images to a user as taught by Nishida (see paragraphs 105-106)  and to replace the backlight in Takatani with the backlight taught by Uchida such that the plurality of light-emitting diodes are arranged and the prism elements extend along a predetermined direction 
As such Takatani in view of Uchida and Nishida teaches the claimed invention except for the limitation of “both second polarizers are formed in the viewing angle switching device”
However, one of ordinarily skilled in the art would have recognized that switching the locations of the second polarizer (13) and the adhesive layer (17) would perform the same operation of polarizing incident light and securing the viewing angle switching device to the display panel.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to switch the locations of the second polarizer and the adhesive layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed and to switch the locations of the second polarizer and the adhesive layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani) in view of Uchida et al. (US Pub. 20150036215 and hereafter Uchida), Nishida (US Pub. 20170116936) and Lee et al. (US Pub. 20140016354 and hereafter Lee).
As per claim 5, Takatani in view of Uchida and Nishida teaches that the backlight module (2 from Uchida) comprising the optical plate (8 from Uchida) having the light-incident 
Uchida does not specifically teach that the backlight module further comprises a reflector, wherein the reflector is disposed at an opposite side of the light-emitting surface of the optical plate.
However, Lee teaches (in figure 8) a backlight module (80) comprising: a light source (82), an optical plate (14) and a reflector (16 and 20), the optical plate has a light-incident surface and a light-emitting surface (22), and the light source is disposed beside the light-incident surface, the reflector is disposed at an opposite side (24) of the light-emitting surface of the optical plate.
It would have been obvious to one of ordinary skill in the art at the time of filing to include the reflector from Lee. 
The motivation would have been to improve brightness as taught by Lee (see paragraphs 18 and 35).
As per claim 6, Lee teaches that the reflector (20) comprises a substrate and a metal layer formed on the substrate, and the metal layer is a silver metal layer or an aluminum metal layer (see paragraph 25).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani), Uchida et al. (US Pub. 20150036215 and hereafter Uchida), and Nishida (US Pub. 20170116936) as applied to claim 1 above and in further view of Sakai et al. (US Pub. 20090096954 and hereafter Sakai).
As per claim 8, Takatani does not teach that one of the two second polarizers facing the display panel is provided with a structure of concave-convex unevenness on a side thereof facing the display panel.
However, Sakai teaches (in figure 1) providing one (12) of the two second polarizers (22 and 12 see paragraph 81) facing a display panel (11 and 13) is provided with a structure of concave-convex unevenness on a side thereof facing the display panel in order to prevent glare (see paragraphs 74 and 81).
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the second polarizer facing the display panel in Takatani to have a structure of concave-convex unevenness on a side thereof facing the display panel. 
The motivation would have been to prevent glare as taught by Sakai (see paragraph 74). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani), Uchida et al. (US Pub. 20150036215 and hereafter Uchida), and Nishida (US Pub. 20170116936) as applied to claim 1 above and in further view of Nozoe et al. (US Pub. 20160376463 and hereafter Nozoe).
As per claim 9, Takatani does not teach that an exterior haze of one of the two second polarizers facing the display panel is lower than 50%.
However, Nozoe teaches forming polarizing plates to have a have value less than or equal to 2% in order to improve the contrast ratio and the brightness of the liquid crystal display (paragraph 136). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the polarizers in Takatani to have a haze value of less than 2%. 
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani), Uchida et al. (US Pub. 20150036215 and hereafter Uchida), and Nishida (US Pub. 20170116936) as applied to claim 10 above and in further view of Yamaguchi (US Pub. 20180180799).
As per claim 11, Takatani teaches that the frame (17) comprises four frame edges and is formed of double sided tape (see paragraph 46 lines 9-13). 
Takatani does not teach that any one of the four frame edges has step structures at two opposite ends, respectively, and two of the frame edges are connected at the ends by the step structures to constitute a square framed shape.
However, Yamaguchi teaches (in figures 2-6) forming a frame (fixing tape 40) to comprise four frame edges (41A, 41B, 41C, and 41D), and two of the four frame edges (41A and 41C) have step structures (bent portions of 41A and 41C at ends 42A and 43A and ends 43C and 42C respectively see figures and paragraph 51) at two opposite ends (42A and 43A and 43C and 42C), respectively, and two of the frame edges (41B and 41D) are connected at the ends by the step structures to constitute a square framed shape in order to decrease the amount of wasted material while preventing foreign matter from entering inside the framed area (see paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Takatani and replace the frame of Takatani to include the frame comprising step structures from Yamaguchi. 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani), Uchida et al. (US Pub. 20150036215 and hereafter Uchida), and Nishida (US Pub. 20170116936) as applied to claim 10 above and in further view of Chung et al. (US Pub. 20100090995 and hereafter Chung).
As per claim 12, Takatani teaches (in figure 1) that the frame (17) is located between the electrically controlled viewing angle switching device (11, 12, and 17) and the display panel (14 and 15). 
Takatani does not teach that the liquid crystal cell has a frame glue area surrounding the display area, the frame overlaps partially with the frame glue area; a first frame glue, located in the frame glue area between the two substrates and surrounding the display area; a second frame glue, located in a portion of the frame glue area between the two substrates; and a plurality of conductive balls, distributed in the second frame glue, wherein the two electrode layers are electrically connected through the conductive balls.
However, Chung teaches (in figures 1-7B) forming a liquid crystal cell (210) to include a frame glue area (area of 310) surrounding a display area (DA), such that a frame (150) overlaps partially with the frame glue area (portion 149 of frame 150 overlaps 310 see figures 7A-7B and paragraph 93); a first frame glue (the half of 310 located toward the display area), located in the frame glue area between the two substrates and surrounding the display area; a second frame glue (the half of 310 located away from the display area), located in a portion of the frame glue area between the two substrates; and a plurality of conductive balls (320), distributed in the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Takatani to include the frame glues and connection structures as suggested by Chung. 
The motivation would have been to set the cell gap between the substrates, prevent leakage of the liquid crystals, and provide a means of driving the second electrode layer without the need for a separate supply line as taught by Chung (see paragraphs 53 and 57). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani), Uchida et al. (US Pub. 20150036215 and hereafter Uchida), Nishida (US Pub. 20170116936), and Chung et al. (US Pub. 20100090995 and hereafter Chung) as applied to claim 12 above and in further view Yamaguchi (US Pub. 20180180799). 
As per claim 13, Takatani in view of Chung teaches that the first frame glue (the half of 310 located toward the display area from Chung) is black (see paragraphs 53-54 in Chung).
Takatani in view of Chung does not teach that the frame is black. 
However, Yamaguchi teaches (in figures 2-6) a black frame (fixing tape 40 see paragraph 47) comprising four frame edges (41A, 41B, 41C, and 41D), provided with step structures (bent portions of 41A and 41C at ends 42A and 43A and ends 43C and 42C respectively see figures and paragraph 51) which decreases the amount of wasted material while preventing foreign matter from entering inside the framed area (see paragraph 9).

The motivation would have been to decrease the amount of wasted material while preventing foreign matter from entering inside the framed area as taught by Yamaguchi (see paragraph 9).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani), Uchida et al. (US Pub. 20150036215 and hereafter Uchida), and Nishida (US Pub. 20170116936) as applied to claim 1 above and in further view of Yun et al. (US Pub. 20120300042 and hereafter Yun).
As per claim 14, Takatani does not specifically teach a circuit board having a control circuit assembly and a plurality of flexible printed circuit, wherein the display panel and the electrically controlled viewing angle switching device are electrically connected to the circuit board by using the flexible printed circuit.
However, Yun teaches (in figures 1-2) providing a circuit board (410) having a control circuit assembly (410) and a plurality of flexible printed circuit (450), wherein a display panel  (200) and an electrically controlled switching device (100) are electrically connected to the circuit board by using the flexible printed circuit (see paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Takatani to include a circuit board and flexible printed circuits connecting the display panel and the electrically controlled viewing angle switching device to the circuit board. 
The motivation would have been to provide a means of driving the device. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. (US Pub. 20080316366 and hereafter Takatani) in view of view of Furusawa (US Pub. 20110227848), Uchida et al. (US Pub. 20150036215 and hereafter Uchida), and Nishida (US Pub. 20170116936).
As per claim 16, Takatani teaches (in figures 1-7b) a display device, having a viewing angle control direction (X direction see paragraphs 41 and 52), wherein the display device comprises: a backlight module (16); a display panel (13, 14, and 15), disposed on the backlight module, wherein the display panel comprises a panel module (14), a first polarizer (15), and a second polarizer (13); and an electrically controlled viewing angle switching device (11 and 12), disposed on the backlight module and disposed in a stacking manner with the display panel, wherein there is an bonding layer (17) between the electrically controlled viewing angle switching device and the display panel, the panel module is disposed between the first polarizer and the electrically controlled viewing angle switching device, the electrically controlled viewing angle switching device comprises a liquid crystal cell (12) and a second polarizer (11), the liquid crystal cell is disposed between the two second polarizers (11 and 13); wherein the liquid crystal cell comprises: two substrates (21 and 22), disposed between the two second polarizers; two electrode layers (26 and 27), disposed between the two substrates; two alignment layers (24 and 25), disposed between the two electrode layers; and a liquid crystal material layer (23), disposed between the two alignment layers, wherein the liquid crystal material layer comprises a plurality of liquid crystal molecules, and a direction of an optical axis of the plurality of liquid crystal molecules and the viewing angle control direction have an included angle θ1 of 70-110 degrees (90 degrees see figures 5a-5b and paragraph 53); wherein two alignment directions of the two alignment layers and the viewing angle control direction have an included angle of 90±20 
Takatani does not specifically teach that both second polarizers are formed in the viewing angle switching device, that the refraction index of the bonding layer is equal to or less than the refraction index of the two second polarizer of the electrically controlled viewing angle switching device, or that the backlight module comprises a light source and an optical plate, the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface, the light source comprises a linear light source assembly, the linear light source assembly comprises a plurality of light-emitting diodes arranged along a predetermined direction, and the predetermined direction is parallel to the viewing angle control direction.
However, Furusawa teaches (in figure 2) forming a bonding layer (15) provided first (10) and second (12) panels to have a refractive index equal to the adjacent polarizer (3b). 
Nishida teaches (in figure 4) for a vertical alignment liquid crystal display (100 see paragraph 102) setting the transmission axis of the polarizer (82) on a light incident side of the liquid crystal panel (110) to be perpendicular to the transmission axis of the analyzer (81) on the 
Additionally, Uchida teaches (in figures 1-4) forming a backlight module (2) comprising a light source (6) and an optical plate (8), the optical plate has a light-incident surface and a light-emitting surface, and the light source is disposed beside the light-incident surface, the light source comprises a linear light source assembly, the linear light source assembly comprises a plurality of light-emitting diodes (see paragraph 33) arranged along a predetermined direction (y direction see figures and paragraphs 31-35), and a plurality of prism elements (13 and 14) extending in the predetermined direction and the predetermined direction is parallel to the transmission axis of the light incident side polarizer (15 see paragraphs 39 and 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the bonding layer in Takatani to have a refractive index equal to the refractive index of the two second polarizers in order to reduce reflections at the adhesive polarizer interface, to form the transmission axis of the first polarizer in Takatani to be perpendicular to the transmission axis of the second polarizers in Takatani in order to provide a liquid crystal display which can function as a light shutter and display images to a user as taught by Nishida (see paragraphs 105-106) and to replace the backlight in Takatani with the backlight taught by Uchida such that the plurality of light-emitting diodes are arranged and the prism elements extend along a predetermined direction parallel to the transmission axis of the first polarizer and the viewing angle control direction (X direction in Takatani) in order to improve the light utilization efficiency as taught by Uchida (see paragraph 39).
As such Takatani in view of Furusawa, Uchida, and Nishida teaches the claimed invention except for both second polarizers are formed in the viewing angle switching device.

Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to switch the locations of the second polarizer and the adhesive layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Response to Arguments
Applicant’s arguments, see page 8 of applicant’s response, filed 04/08/2021, with respect to the nonstatutory double patenting rejections of claims 1, 2, and 4-16, have been fully considered and are persuasive.  The nonstatutory double patenting rejections of claims 1, 2, and 4-16 have been withdrawn. 
Applicant’s arguments, see page 8 of applicant’s response, filed 04/08/2021, with respect to the rejections under 35 U.S.C. 112 of claims 12-13, have been fully considered and are persuasive. The rejections under 35 U.S.C. 112 of claims 12-13 have been withdrawn. 
Applicant’s arguments, see pages 9-12 of applicant’s response, filed 04/08/2021, with respect to the rejections under 35 U.S.C. 103 of claims 1, 2, and 4-16, have been fully considered but they are not persuasive. 
In response to applicant's argument that claims 1, 2, and 4-16 are allowable because no single reference discloses “a plurality of light-emitting diodes arranged along a predetermined direction, and the predetermined direction is parallel to the viewing angle control direction” the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).In the instant case, and as shown in the rejections above, Takatani teaches (in figures 1-7b) a display device, having a viewing angle control direction (X direction see paragraphs 41 and 52) and that transmission axis of the second polarizer (13) which acts as the analyzer for the display panel is perpendicular (parallel to the Y direction see figure 5a and paragraphs 52-53) to the predetermined direction, Nishida teaches (in figure 4) for a vertical alignment liquid crystal display (100 see paragraph 102) setting the transmission axis of the polarizer (82) on a light incident side of the liquid crystal panel (110) to be perpendicular to the transmission axis of the analyzer (81) on the opposite side of the liquid crystal panel (see paragraph 104), and Uchida teaches (in figures 1-4) forming a backlight module (2) comprising a light source (6) and an optical plate (8), the linear light source assembly comprises a plurality of light-emitting diodes (see paragraph 33) arranged along a predetermined direction (y direction see figures and paragraphs 31-35), and a plurality of prism elements (13 and 14) extending in the predetermined direction and wherein the predetermined direction is parallel to the transmission axis of the light incident side polarizer (15 see paragraphs 39 and 49). Such that when taken together the references teach a plurality of light-emitting diodes (of light source 6 from Uchida) arranged along a predetermined direction, and the predetermined direction is parallel to the viewing angle control direction (the light source extends parallel to the transmission axis of the first polarizer which from the teaching Nishida extends in the X direction in Takatani and as such that the viewing angle control direction is parallel to the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871